347 S.E.2d 439 (1986)
Sandra Binder RICE
v.
James Patrick RICE.
No. 420P86.
Supreme Court of North Carolina.
August 12, 1986.
Randy D. Duncan, Hickory, for plaintiff.
Waddell, Mullinax & Childs, Newton, for defendant.

ORDER
Upon consideration of the petition filed by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 12th day of August 1986."